Per Curiam,
This proceeding for the erection of a county bridge over the Youghiogheny river, between the boroughs of Connellsville and New Haven, appears to be under the act of June 18, 1886, P. L. 560, the thirty-fifth section of which provides, among other things, that “ if, on the report of viewers, it shall appear to the court, grand jury and commissioners of the county that such bridge is necessary and would be too expensive for such township or townships, it shall be entered on record as a county bridge.” In the decree of court finding “ that said bridge is necessary and would be too expensive for said boroughs of Connellsville and New Haven,” and approving “ the report *456of the viewers and finding of the grand jury,” it is accordingly “ ordered that the same be referred to the commissioners .... for such action as they may deem expedient and proper in accordance with law; and, if approved by them, that the same be recorded as a county bridge.” This decree is at best only provisional. It is neither effective nor final unless the county commissioners concur in the findings of the court and the grand jury. If they refuse to concur, without more, the proceeding falls. It they elect to exercise the authority vested in them by the first section of the act of May 25, 1887, P. L. 267, and merely assist in building the bridge, a different result is accomplished. It does not appear in this case, nor is it even alleged that the commissioners have taken any action in the premises. If they have not, this appeal is clearly premature ; and, acting on that assumption, we think the appeal should be quashed.
Appeal quashed.